Citation Nr: 0936309	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-38 756	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1946 to August 
1966.  The Veteran passed away in March 2005.  The Appellant 
in this case is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 

FINDINGS OF FACT

1.  The Veteran's death certificate shows that his cause of 
death was cardiac arrest.

2.  The Veteran was service connected for prostate cancer 
with a disability rating of 100 percent and for posttraumatic 
stress disorder (PTSD) with a disability rating of 30 
percent.

3.  The Veteran's death is not shown by competent medical 
evidence to be due to service, nor was it due to or hastened 
by a service-related disability.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, in a June 2005 letter, issued prior to the 
decision on appeal, the appellant was advised of what 
information and evidence is needed to substantiate a claim 
for DIC, as well as what information and evidence must be 
submitted by her and what information and evidence will be 
obtained by VA.  While the letter addressed what was needed 
to establish entitlement to DIC based on conditions not yet 
service connected, it did not advise the appellant of the 
conditions for which service connection had already been 
established.  

The Board finds, however, that her correspondence in October 
2005 and thereafter showed she had actual knowledge of the 
Veteran's service connected disabilities, 
as she provided argument as to why those conditions 
contributed to his death.  Moreover, the appellant was an 
active participant in the claims process by providing release 
forms, evidence, and written argument.  Thus, the appellant 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the appellant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

The Board additionally notes that the record reflects that VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the appellant. Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
service personnel records, VA medical records, private 
treatment records, a death certificate, and an autopsy 
report.  As the evidence is sufficient for addressing the 
claim on the merits, no further assistance is necessary.

Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312 (2008).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 
166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 
(1996).

In order to establish service connection for the cause of the 
Veteran's death, there must be:  (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the cause of death.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The appellant contends that the Veteran's death was caused by 
his service-connected disabilities, particularly his service-
connected PTSD.  The Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against the claim.

The Veteran's death certificate dated in March 2005 lists the 
cause for the Veteran's death as cardiac arrest.  There are 
no other subsequent or contributory causes of death listed.  
An autopsy was performed and states that the Veteran died of 
pulmonary fat emboli.  The report noted that the Veteran's 
past medical history included coronary artery disease, 
hyperlipidemia, hypertension, gastroesophageal reflux disease 
and prostate cancer.  At the time of death he had been 
admitted for a left total knee replacement which was 
completed uneventfully, but following the surgery he became 
lethargic, with hypoxia and bradycardia, and respiratory 
failure requiring intubation.  He died the same day. 

The Veteran was service connected for prostate cancer rated 
as 100 percent disabling, and posttraumatic stress disorder 
(PTSD) rated as 30 percent disabling.  

The Veteran's service treatment records are negative for any 
heart disease, hypertension, or any chronic lung disorder, or 
for any of the pathologic findings on autopsy.  His service 
separation examination revealed no abnormalities of the 
cardiovascular or respiratory system, and his lower 
extremities were normal.

The Veteran's private doctor in his letter dated July 2005 
stated, "Even though the immediate cause of death was 
pulmonary fat emboli, any of his medical problems could have 
contributed to his poor health."  This medical opinion does 
not relate the Veteran's death to any service-related 
disability.  Specifically, the private doctor lists the 
Veteran's several medical problems, which include prostate 
cancer, coronary artery disease, hypertension and chronic 
obstructive pulmonary disease.  The Board notes that the 
Veteran is only service connected for the prostate cancer, 
but is not service connected for any heart or pulmonary-
related disabilities.  Furthermore, the private doctor's 
opinion is too speculative and nonspecific.  Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  The Board notes 
that the private doctor's opinion states that any of the four 
listed medical problems "could have contributed to [the 
Veteran's] poor health."  However, this neither specifically 
relates the Veteran's death to any one specific disability 
listed by the private doctor, nor does the opinion say that 
any of these disabilities contributed to the Veteran's death; 
rather it states only that it contributed to the Veteran's 
"poor health."  In fact, the opinion specifically concedes 
that the cause of the Veteran's death was due to pulmonary 
fat emboli.  Nowhere in this medical opinion did the private 
doctor attribute the Veteran's actual cause of death to 
service or his service-connected disabilities.  The Board 
further notes that the Veteran's autopsy revealed that there 
was no current malignancy of the Veteran's prostate.

The appellant specifically argues that the Veteran's service-
connected PTSD caused his death, relying on passage in the 
autopsy report, which states: "Fat embolism syndrome 
develops in a minority of patients, characterized by 
progressive respiratory distress, bilateral pulmonary 
infiltrates, thrombocytopenia, petechiae, and mental 
confusion."  The appellant argues that the condition from 
which the Veteran died was caused by stress related to his 
PTSD and chemotherapy for prostate cancer, and further 
correlates the Veteran's death to PTSD because "Fat Embolism 
surrounding the heart develops in patients characterized by 
mental confusion."  She relates mental confusion to the 
Veteran's service-connected PTSD.

The Board finds that the appellant's argument misconstrues 
what the autopsy report stated.  The Board notes that the 
autopsy report indicates that mental confusion is a symptom 
of fat embolism syndrome.  The autopsy report does not state 
that mentally-confused people are more likely to get fat 
embolism syndrome, nor that a mentally-sound person cannot or 
is less likely to get fat embolism syndrome.  Rather, the 
autopsy report specifically states in the preceding paragraph 
that fat embolism results following bone trauma or 
subcutaneous tissue injury, or, in those patients without 
trauma, from diabetes, pancreatitis or sickle cell anemia.  
It does not list stress, as the appellant contends.  The 
Board notes that the Veteran's knee joint had been replaced 
that day.  None of the medical evidence of record indicates 
the Veteran suffered from diabetes to permit consideration of 
38 C.F.R. § 3.309(e).  

As for the appellant's personal opinion on the etiology of 
the Veteran's death, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the appellant is not a 
medical expert, her assertion that a relationship exists 
between the Veteran's cause of death and his military service 
cannot constitute competent evidence of such a relationship, 
as the etiology of the pulmonary fat emboli that caused the 
Veteran's death requires medical expertise to determine.  The 
appellant's personal belief, no matter how sincere, is 
unsupported by medical evidence and cannot form the basis of 
her claim.  See Voerth v. West, 13 Vet. App. 117 (1999).  

The Board acknowledges that a VA medical opinion was not 
obtained in this case, but finds that an opinion is not 
necessary in order to decide the appellant's claim for 
service connection cause of the Veteran's death.  The 
Veteran's service treatment records are void of any findings 
of any chronic heart, vascular, or pulmonary problems in 
service.  In addition, there was no active malignancy of the 
prostate noted on the autopsy report, nor was PTSD or any 
psychiatric disorder mentioned on the hospital or autopsy 
records contemporaneous with the Veteran's death.  Finally, 
the autopsy report identified the causes of pulmonary fat 
embolism as bone trauma or subcutaneous tissue injury, or 
diabetes, pancreatitis, and sickle cell anemia; the Veteran 
is not service connected for these conditions and had 
undergone surgery to replace his knee joint immediately prior 
to death.  Thus, a VA medical opinion is not required.  
DeLaRosa v. Peake, 515 F.3d 1319 (Fed.Cir.2008) (the duty to 
obtain additional medical opinions does not apply to DIC 
claims).

In summary, the preponderance of the evidence is against a 
finding that any service-related disorder caused or 
materially contributed to the Veteran's death, and the claim 
is denied.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


